Hxiian, O. J.
The plaintiff obtained judgment against the defendant on a contract exceeding $500, which was not reduced to writing, on the evidence of one witness only of the contract, without any proof of circumstances sustaining his evidence; and the defendant has appealed from the judgment.
The evidence is insufficient to justify the judgment, as such contracts must be proved by at least one credible witness, and other corroborating circumstances. See Civil Code, Art. 2257.
Let jhe judgment of the District Court be reversed, and let the case be remanded to the District Court to be proceeded with according to law; the plaintiff to pay cost of appeal.